Name: Council Regulation (EEC) No 3527/80 of 22 December 1980 totally or partially suspending Common Customs Tariff duties on certain products falling within Chapters 1 to 24 of the Common Customs Tariff and originating in Malta (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 370/41 COUNCIL REGULATION (EEC) No 3527/80 of 22 December 1980 totally or partially suspending Common Customs Tariff duties on certain products falling within Chapters 1 to 24 of the Common Customs Tariff and originating in Malta ( 1981 ) 2 . For the purposes of the application of this Regu ­ lation, the rules of origin shall be those in force at the time as regards the implementation of the Agreement establishing an Association between the European Economic Community and Malta . Article 2 When products benefiting from the arrangements provided for in Article 1 are imported in the Community in such quantities or at such prices that Community producers of products similar to or in direct competition with them suffer or are likely to suffer from serious disadvantage, the Common Customs Tariff duties may be reintroduced in whole or in part on the products in question . Such measures may also be taken in the event of actual or potential serious disadvantage in a single region of the Community. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3033/ 80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ( 1), and in particular Article 12 thereof, Having regard to the proposal from the Commission, Whereas , under Annex I to the Agreement establishing an Association between the European Economic Community and Malta (2), the Community must partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it also appears necessary provisionally to adjust or to supplement certain of the tariff benefits provided for in the abovementioned Annex ; whereas , accordingly, the Community should , in respect of the products originating in Malta listed in the Annex to this Regu ­ lation, suspend either the fixed component of the levy applicable to goods coming under Regulation (EEC) No 3033/80 or the customs duty applicable to the other products from 1 January to 31 December 1981 and at the levels indicated for each of them, Article 3 1 . In order to ensure the application of Article 2 , the Commission may decide, by means of a Regu ­ lation, to re-introduce the levying of customs duties for a limited period . 2 . In the event of such action being requested by a Member State , the Commission shall take a decision within a period of not more than 10 working days from receipt of the request and shall inform the Member States of the action taken . 3 . Any Member State may refer to the Council the measure taken by the Commission, within a period of not more than 10 working days after it has been informed thereof. The fact that the matter is referred to the Council shall not cause the measure to be suspended . The Council shall meet immediately. It may, acting on a qualified majority, amend or rescind the measure in question . HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1981 , the products originating in Malta listed in the Annex shall be admitted for import into the Community at the customs duties indicated for each of them . Greece shall apply customs duties calculated in accordance with Article 117 of the 1979 Act of Accession (J). Article 4 (') OJ No L 323 , 29 . 11 . 1980 , p . 1 . ( 2 ) OJ No L61 , 14 . 3 . 1971 , p . 3 . O OJ No L 291 , 19 . 11 . 1979, p . 45 . This Regulation shall enter into force on 1 January 1981 . No L 370/42 Official Journal of the European Communities 31 . 12 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER 31 . 12 . 80 Official Journal of the European Communities No L 370/43 ANNEX CCT heading No Description Rate of duty 1 2 3 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02 , 01.03 or 01.04 fresh, chilled or frozen : A. Meat : III . Of swine : b) Other Free 02.04 Other meat and edible meat offals , fresh, chilled or frozen : ex A. Of domestic pigeons 7% ex B. Furred game, frozen Free C. Other : ex. I. Frogs' legs Free II . Other Free 04.06 Natural honey 25 % 05.03 Horsehair and horsehair waste, whether or not put up as a layer or between two layers of other material : B. Other Free 07.01 Vegetables, fresh or chilled : ex T. Other :  Okra (Hibiscus esculentus L. or Abelmoschus esculen ­ tus (L.) Moench); Moringa oleifera (drumsticks) Free 08.08 Berries , fresh : F. Other 6% 15.10 Fatty acids, acid oils from refining ; fatty alcohols : C. Other fatty acids ; acid oils from refining Free 16.02 Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver 14"/o B. Other : II . Game or rabbit meat or offal :  Game 9%  Rabbit 14 % / No L 370/44 Official Journal of the European Communities 31 , 12 . 80 CCT heading No Description Rate of duty 1 2 3 , 16.02 (cont 'd) B. III . Other : B) Other : 1 . Containing bovine meat or offal : I ex bb) Other :  Prepared or preserved bovine tongue 17 % 2 . Other : aa) Of sheep or goats 18 %  Sheep 18 %  Goats 16 % bb) Other 16% 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles 14 % D. Asparagus E. Sauerkraut 20 % 15 % ex F. Capers 12 % 20.07 Fruit juices (including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a specific gravity exceeding 1 - 33 at 15 °C : III . Other : ex a) Of a value exceeding 30 EUA per 100 kg net weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons 14 % b) Of a value not exceeding 30 EUA per 100 kg net weight : ex 1 . With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 14 % + (L) ex 2 . Other : I  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons 14% B. Of a specific gravity of 1-33 or less at 15 °C : II . Other : l a) Of a value exceeding 30 EUA per 100 kg net weight : I 2 . Grapefruit juice 8 % 3 . Other citrus fruit juices : l ex aa) Containing added sugar :  excluding lemon juices 13% 31 . 12 . 80 Official Journal of the European Communities No L 370/45 CCT heading No Description Rate of duty 1 2 3 20.07 (cont'd) B. II . a) 3 . ex bb) Other  excluding lemon juices 13 % 6. Other fruit and vegetable juices, excluding apricot and peach juices : ex aa) Containing added sugar : I  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 9 %  Other, excluding apricot and peach juices 17% ex bb) Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons 9 %  Other, excluding apricot and peach juices 18 % 7 . Mixtures : ex bb) Other, excluding mixtures containing either separately or together, over 25 % of grape , citrus fruit, pineapple, apple , pear, tomato , apricot or peach juice : 11 . Containing added sugar 17% 22 . Other 18 % b) Of a value of 30 EUA or less per 100 kg net weight : 2 . Grapefruit juice : aa) With an added sugar content exceeding 30 % by weight 8 % + (L) bb) Other 8 % 4 . Other citrus fruit juices : aa) With an added sugar content exceeding 30 % by weight 14 % + (L) bb) With an added sugar content of 30 % or less by weight 14 % cc) Not containing added sugar 15 % 7 . Other fruit and vegetable juices , excluding apricot and peach juice : ex aa) With an added sugar content exceeding 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons 9 % + (L)  Other, excluding apricot and peach juices 17 % + (L) No L 370/46 Official Journal of the European Communities 31 . 12 . 80 CCT heading No Description Rate of duty 1 2 3 20.07 (cont'd) B. II . b) 7 . ex bb) With an added sugar content of 30 % or less by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 9 %  Other, excluding apricot and peach juices 17% ex cc) Not containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons 9%  Other, excluding apricot and peach juices 18 % 8 . Mixtures : ex bb) Other, excluding mixtures containing either separately or together, over 25 % of grape, citrus fruit, pineapple, apple , pear, tomato, apricot or peach juice : 1 1 . With an added sugar content exceeding 30 % by weight 17 % + (L) 22 . With ah added sugar content of 30 % or less by weight 17 % 33 . Not containing added sugar 18 % 21.06 Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeast : II . Baker's yeast : a) Dried 5 % -1- vc b) Other 5 % + vc 23.01 Flours and meal , of meat, offals , fish, crustaceans or molluscs , unfit for human consumption ; greaves : B. Flours and meals of fish , crustaceans or molluscs Free Abreviations : (L) = levy, vc = variable component .